               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:18 CV 345

TONYA R. CHAPMAN,                          )
                                           )
                   Plaintiff,              )
      v.                                   )                  ORDER
                                           )
OAKLAND LIVING CENTER, INC.,               )
ARLENE SMITH, MICHAEL SMITH,               )
and STEVE SMITH,                           )
                                           )
                 Defendants.               )
___________________________________        )

      This matter is before the Court on the following:

      1. Consent Motion to Withdraw as Counsel (Doc. 45) by Plaintiff’s

           attorney Kirk J. Angel;

      2. Defendants’ Motion to Dispense with Mediation (Doc. 47).

      A hearing was held on these motions on September 9, 2020. Plaintiff’s

attorney, Kirk J. Angel, appeared. Defendants Oakland Living Center, Inc.,

Arlene Smith, Michael Smith, and Steve Smith (collectively “Defendants”)

were represented by Jonathan W. Yarbrough.

      Plaintiff Tonya Chapman (“Plaintiff”) did not appear at the hearing. In

response to the Court’s inquiry, Mr. Angel represented that his office had

communicated with Plaintiff about the hearing, that he understood she was

going to attend, but that his office had now advised that Plaintiff had indicated




     Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 1 of 7
she did not believe her appearance was necessary because she consented to Mr.

Angel’s Motion to Withdraw. In this context, neither party objected to the

hearing proceeding without Plaintiff’s personal appearance.

       The undersigned ruled on the Motion to Withdraw and Motion to

Dispense with Mediation at the conclusion of the hearing.           This Order

memorializes those rulings.

 I.    Motion to Withdraw

       The Motion to Withdraw was filed by Mr. Angel on August 21, 2020 (Doc.

45). In response, on August 24, 2020, Plaintiff filed a document entitled

“Plaintiff Objection to Council Proposal/Motion for Summary Judgement” (Doc.

46).

          A.    Plaintiff’s Embedded Motion for Summary Judgment

       In addition to responding to the Motion to Withdraw, Plaintiff’s filing

also appears to make a separate motion for summary judgment. It is unclear

whether Plaintiff was intending to make such a motion, and Mr. Angel stated

that he did not think Plaintiff was attempting to do so. However, to the extent

Plaintiff did intend to make such a motion, it is made in response to another

motion (the Motion to Withdraw) and therefore is in violation of this District’s

Local Civil Rules. See LCvR 7.1(c)(1) (“Motions shall not be included in

responsive briefs. Each motion must be set forth as a separately filed

pleading.”). Consequently, the embedded Motion for Summary Judgment will

                                       2

       Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 2 of 7
be denied without prejudice.

         B.    Withdrawal of Plaintiff’s Counsel

      In the Motion to Withdraw, Mr. Angel states that he has concluded that

he has an ethical duty pursuant to the North Carolina Rules of Professional

Conduct to withdraw from the representation of Plaintiff.

      Plaintiff’s position regarding this Motion is unclear from her responsive

filing. However, as noted, during the hearing Mr. Angel represented that

Plaintiff has consented to the Motion to Withdraw.

      Defendants do not object to the requested withdrawal.

      Having reviewed the Motion to Withdraw and received the positions of

the parties, the undersigned finds that good cause exists to allow Mr. Angel to

withdraw.

         C.    Deadlines

      The undersigned also heard from the parties as to whether extensions of

any deadlines would be required.

                1.      Motions Deadline

      The deadline for filing dispositive motions expired on September 8, 2020

(the day before the hearing). Plaintiff has been represented by Mr. Angel from

his entrance in the case on December 2, 2019 (Doc. 32) until the hearing on his

Motion to Withdraw on September 9, 2020. During the hearing, Mr. Angel

stated that he did not anticipate Plaintiff filing a dispositive motion.

                                       3

     Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 3 of 7
Accordingly, extending the dispositive motions deadline for Plaintiff does not

appear necessary.

                  2.      Response to Defendants’ Motion

      On September 3, 2020, Defendants filed a Motion for Summary

Judgment (Doc. 49), which motion is pending before the District Court. On

September 8, 2020, Plaintiff filed a response entitled “Request to Deny

Defendant’s motion for summary judgment request the court to proceed with

jury trial.” (Doc. 52).

      During the hearing, counsel for Defendants stated that he did not believe

an additional response by Plaintiff to the Motion for Summary Judgment was

necessary. However, given that Mr. Angel is being allowed to withdraw, and

further bearing in mind the importance of summary judgment and that

Plaintiff has apparently attempted to respond to Defendants’ Motion on her

own, the undersigned will provide Plaintiff with some additional time to

submit a supplemental response to Defendants’ Motion for Summary

Judgment, should she choose to do so.

      Additionally, as Plaintiff is now appearing pro se (upon the withdrawal

of Mr. Angel), the undersigned will provide Plaintiff with certain advisements

regarding summary judgment. See Roseboro v. Garrison, 528 F.2d 309, 310

(4th Cir.1975). Specifically, the Court ADVISES Plaintiff Tonya R. Chapman

that Defendants have filed a Motion for Summary Judgment which asks the

                                        4

      Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 4 of 7
Court to dismiss Plaintiff’s Complaint pursuant to Rule 56 of the Federal Rules

of Civil Procedure. Plaintiff is advised to review the Motion for Summary

Judgment and supporting brief (Docs. 49, 50) carefully. Plaintiff is further

advised that she may submit, either through new counsel should such an

attorney be retained by Plaintiff or on her own otherwise, a supplemental

response to the Motion for Summary Judgment within the time provided

herein (by September 30, 2020) but that if she does not submit a supplemental

response to the Motion for Summary Judgment by the date stated, the Court

may proceed to consider the Motion for Summary Judgment without receiving

any additional information from her.

II.   Motion to Dispense with Mediation (Doc. 47)

      As the docket indicates, Plaintiff previously opted to participate in this

District’s Pro Se Settlement Assistance Program. Program counsel was

appointed for her and a mediated settlement conference was conducted on

November 15, 2019. The mediator’s report reveals that the conference ended

in an impasse (Doc. 29).

      The Pretrial Order and Case Management Plan that was entered

thereafter (Doc. 35) required the parties to engage in additional settlement

discussions through mediation. The deadline for the completion of mediation

was subsequently extended to August 24, 2020 (Doc. 42) and ultimately to

September 9, 2020 (Doc. 44).

                                       5

      Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 5 of 7
      Defendants now request that the Court relieve them of the requirement

of conducting an additional mediated settlement conference, advising that they

believe additional mediation would be futile. Defendants state that the absence

of an attorney representing Plaintiff at an additional mediated settlement

conference, together with information that has been obtained during discovery,

including information regarding other cases Plaintiff has filed, “has changed

the landscape of this case.” (Doc. 48 at 3).

      Plaintiff has not filed a response to the motion. At the hearing, however,

Mr. Angel advised that he did not object to the Motion to Dispense with

Mediation and stated he did not believe settlement was likely while summary

judgment is pending.

      Having reviewed the motion and received the statements of the parties,

the undersigned concludes that, while the parties remain free to engage in

settlement discussions between themselves, additional formal mediation

efforts are not likely to prove unsuccessful.

      IT IS THEREFORE ORDERED THAT:

      1. The Consent Motion to Withdraw as Counsel (Doc. 45) by Plaintiff’s

         counsel Kirk J. Angel is GRANTED and Mr. Angel is WITHDRAWN

         as counsel of record for Plaintiff. Mr. Angel is DIRECTED to provide

         a copy of this Order to Plaintiff and to file a notice with the Clerk

         certifying compliance with this requirement.

                                        6

     Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 6 of 7
2. Plaintiff’s Motion for Summary Judgment, as embedded in her

   “Plaintiff Objection to Council Proposal/Motion for Summary

   Judgement” (Doc. 46), is DENIED WITHOUT PREJUDICE.

3. Plaintiff is ALLOWED an additional 21 days, through and including

   September 30, 2020, within which to file a supplemental response to

   Defendants’ Motion for Summary Judgment, either through new

   counsel or appearing pro se. Plaintiff is admonished to note the

   advisements provided above in this regard.

4. Defendants’ Motion to Dispense with Mediation (Doc. 47) is

   GRANTED and the parties are RELIEVED of the responsibility of

   conducting an additional mediated settlement conference, provided

   however that this Order does not relieve the parties of compensating

   the mediator for any administrative costs that may have been

   incurred in anticipation of the additional conference.


                        Signed: September 9, 2020




                                   7

Case 1:18-cv-00345-MR-WCM Document 53 Filed 09/09/20 Page 7 of 7
